DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 11/04/2021. Claims 1, 3-5, 7-10 and 12-14 have been amended. Claims 2 and 11 have been canceled. No claims have been added. Currently, claims 1, 3-10 and 12-14 are pending.

Response to Arguments
Applicant’s arguments, see pg. 8, filed 11/04/2021, with respect to the rejection(s) of claim(s) 2-5 and 11-14 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement, have been fully considered and are persuasive., therefore, the rejection has been withdrawn. 
Applicant’s arguments, see pg. 9-11, filed 11/04/2021, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 103 over Newman (US 2018/0172852) and further in view of Kondrasovs et al. (US 2014/0312236)(“Kondrasovs”), have  has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-10 and 12-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1, 10, the prior art of record fails to disclose or reasonably suggest, a radiation detector for detecting and identifying a type of a radiation, the radiation detector comprises a controller detecting and determining the type of the radiation based on sensing results from the first photodetector and the second photodetector, wherein the first scintillator emits the first light and the gamma ray by reacting with the beta ray, wherein the second scintillator emits the second light by reacting with the gamma ray emitted from the first scintillator, and wherein the controller determines as the radiation comprises the beta ray when both of the first photodetector and the second photodetector sense light.
With regards to claim 4 and 13, the prior art of record fails to disclose or reasonably suggest, a radiation detector for detecting and identifying a type of a the first light and the gamma ray by reacting with the neutron, wherein the second scintillator emits the second light by reacting with the gamma ray from the first scintillator, and wherein the controller determines as the radiation comprises the neutron when both of the first photodetector and the second photodetector sense light.
The closest art of record teaches the following;
Farsoni discloses a phoswich radiation detector for simultaneous spectroscopy of beta rays and gamma rays utilizing three scintillators. [0025] teaches and Fig 3 shows beta and gamma events within layers comprising of NaI(Tl) gamma scintillator 302, CaF2(Eu) beta scintillator 306, and BC-400 beta scintillator 308. The refence goes on to disclose that the two left-most interaction patterns are classified as beta events and the one right-most interaction pattern is classified as a gamma event, the other events are discarded as unknown events [0025]. Three of the events appears to interact with the two beta scintillator layers and the gamma scintillator layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884